Citation Nr: 9900769	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  98-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of September 1997 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, inter alia, granted service connection 
for PTSD, and evaluated it as 30 percent disabling. 

The Board notes that the veterans claims for entitlement to 
service connection for a skin disorder, recurrent sore 
throat, joint pain and a stomach disorder secondary to 
exposure to Agent Orange and for entitlement to an increased 
evaluation for hearing loss and left inguinal herniorrhaphy 
remain open, as acknowledged by the RO in its May 4, 1998 
correspondence with the veteran.  These matters are referred 
to the RO for further development.


REMAND

Upon review of the evidentiary record, the Board notes that 
the RO denied the veterans attempt to reopen claims seeking 
service connection for back and stomach disorders in its 
September 1997 rating decision.  The veteran submitted 
contentions on March 8, 1998 alleging that he still wished to 
reopen his claims for service connection for these 
disabilities.  The veterans contentions serve as a timely 
notice of disagreement with the ROs September 1997 rating 
decision.  The filing of a notice of disagreement initiates 
an appeal.  A veteran who properly initiates an appeal of an 
RO decision is entitled to a statement of the case.  Godfrey 
v. Brown, 7 Vet. App. 408-410 (1995).  Consequently, this 
case must be remanded in order for the veteran to be assured 
of full procedural due process.

In reference to the veterans claim seeking entitlement to an 
increased evaluation for his PTSD, he maintains, in essence, 
that the symptomatology attributable to his PTSD has 
increased inseverity.  He specifically alleges that he now 
has panic attacks at least three times a week, has no social 
life or friends to speak of and temper outbursts.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Service personnel records reveal that the veteran served in 
the Vietnam War and earned a Combat Action Ribbon and Purple 
Heart.

The report from an August 1997 VA examination gave a history 
of exposure to combat related stressors inservice, and a 
vocational history of the veteran having worked for the VA 
for 26 years having retired in January 1997.  The examination 
report revealed complaints of frequent intrusive thoughts and 
recollections of Vietnam, nightmares that were increasing in 
frequency, an increased tendency to isolate himself from 
others and avoidance of reminders of Vietnam.  He also 
described sleep disturbances, only sleeping 2 to 3 hours a 
day, and having difficulty concentrating.  He reported having 
a tendency to explode into rages.  Objectively, the veteran 
was noted to be in a depressed mood, with tearful expression.  
His memory, judgment and concentration were impaired.  His 
symptoms, coupled with his combat experiences were found to 
be consistent with PTSD.  The Axis I diagnosis rendered was 
PTSD, chronic, moderate, with an Axis IV diagnosis of social 
isolation and an Axis V diagnosis of moderate social and 
industrial impairment due to PTSD.  The GAF score was 60.

By rating decision dated in September 1997, the RO granted 
service connection for PTSD and a 30 percent evaluation was 
assigned thereto.

VA treatment records from 1997 through 1998 reveal treatment 
for PTSD symptoms that appear to be increasing in severity 
since his August 1997 VA examination.  In October 1997, his 
GAF was 55 and his PTSD was assessed as chronic, with severe 
social and industrial impairment.  He was also noted to have 
multiple symptoms including depression with significant mood 
swings, sleep problems, nightmares, irritability, intrusive 
thoughts, fear of crowds and hypervigilance in October 1997.  
He also described being forced to retire due to his symptoms 
worsening.  In October 1997, a multi-axis diagnosis of PTSD, 
chronic, major depression and alcohol abuse was rendered in a 
VA treatment plan.  Problems with his primary support group 
and occupational problems were also noted.  

In December 1997, the veteran was noted to have minor 
improvement for one month while taking Prozac but had been 
experiencing fragmented sleep, low energy, irritability and 
depression, with regular nightmares, flashbacks and anxiety.  
In January 1998, he was noted as having problems adjusting to 
the idea of no longer being at work, and was noted to be 
working in a maintenance job that allowed him no social 
interactions.  He was noted to be unable to deal with 
attempts to address his PTSD symptoms such as flashbacks or 
memories, and would get very upset and change the 
conversation.  He was found not to be ready for PTSD group as 
of January 1998, due to his avoidance in addressing his 
symptoms.  In February 1998, he was noted to have problems 
with the relationship with his wife deteriorating.

Upon review of the evidence, the Board finds that further 
development is warranted.  
The United States Court of Veterans Appeals (Court) has held 
that the fulfillment of the statutory duty to assist includes 
the conduct of a through and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In light of this, a VA examination 
should include review of all available records documenting 
recent medical treatment for his PTSD.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be issued an SOC 
on the issues of whether new and material 
evidence has been submitted to reopen his 
claims for back and stomach disorders 
and, if so, whether all the evidence both 
old and new warrants the grant of service 
connection.  As these claims have 
remained pending since the September 1997 
rating decision, the statement of the 
case should discuss all the evidence 
generated since the initial claims were 
filed.  The veteran should be apprised of 
his right to submit a substantive appeal 
and to have his claims reviewed by the 
Board.

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any physicians, 
hospitals or treatment centers (private, 
VA, military or other) who have provided 
him with relevant treatment for his 
service-connected PTSD disability, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records relevant to 
the above mentioned claim, to the extent 
not already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

3.  Thereafter, and whether additional 
records are obtained or not, the veteran 
should be scheduled for a VA psychiatric 
examination to ascertain the current 
extent of the service-connected 
psychiatric disability.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
After reviewing the claims folder and 
examining the veteran, the examiner 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the PTSD, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veterans ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  A Global 
Assessment of Functioning (GAF) score 
should also be determined and a full 
explanation of its meaning should be set 
out.

4.  After the above actions have been 
completed, the RO should readjudicate the 
veterans claim for an increased rating 
for PTSD.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The appeal as the 
claims for service connection for a back disorder and a 
stomach disorder will be returned to the Board following the 
issuance of the SOC only if it is perfected by the filing of 
a timely substantive appeal.  By this REMAND the Board 
intimates no opinion, either factual or legal, as to the 
ultimate determination warranted in this case.  The purpose 
of this REMAND is to further develop the record.  No action 
is required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
